Citation Nr: 1232751	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  06-28 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD) with a hiatal hernia. 

2.  Entitlement to service connection for diabetes mellitus, to include as secondary to in-service herbicide exposure.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to March 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from December 2004, August 2005 and May 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the December 2004 rating decision, previously denied claims of service connection for a low back disability and hearing loss were not reopened because new and material evidence had not been received.  In the August 2005 rating decision, claims of service connection were denied for GERD with hiatal hernia, diabetes mellitus, and a skin disability.  In addition, the RO granted service connection for bilateral hearing loss and tinnitus and assigned 10 percent ratings for those disabilities.  The Veteran timely appealed the effective dates assigned for the grants of service connection for tinnitus and hearing loss.  A May 2006 rating decision denied earlier effective dates for the grants of service connection for hearing loss and tinnitus.  

In June 2007 the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing at the RO.  At the hearing, and at other points in the record, the Veteran has asserted that he is unemployable due to service-connected disabilities.  The Veteran's testimony and clinical evidence raises an implicit claim of entitlement to a total disability rating based on individual unemployability due to a service- connected disability (TDIU).  As that claim has not been developed for appellate review, it is referred to the RO for appropriate action. 

When the case was initially before the Board in April 2008, the Veteran's claim with regard to whether new and material evidence had been received to reopen a previously denied claim of service connection for a low back disability was denied.  In addition, the Board denied claims for service connection for diabetes mellitus and GERD and denied claims for earlier effective dates for the grants of service connection for tinnitus and hearing loss.  The Board recognized that the issue of service connection for a skin disability had been previously denied in an October 1995 rating decision and therefore explained that the claim should have been adjudicated as a claim to reopen a previously denied claim, rather than a direct service connection claim.  Therefore, that matter was remanded for additional development of the record, and to provide the Veteran with adequate notice and assistance with regard to the development of his claim.  38 C.F.R. § 3.159 (2011).  

The Veteran appealed the Board's April 2008 decision to the United States Court of Appeals for Veterans Claims.  Pursuant to a Joint Motion for Remand, a November 2009 Order of the Court vacated the Board's denial of the Veteran's claims of service connection for GERD and diabetes mellitus; and the claim of entitlement to an earlier effective date for the grant of service connection for tinnitus, and whether new and material evidence had been submitted to reopen a previously denied claim of service connection for a low back disability; and remanded them for readjudication in accordance with the directives set forth in the Joint Motion.  The Court did not address the issue of whether new and material evidence had been received to reopen a previously denied claim of service connection for a skin disability because the Court lacked jurisdiction over that issue, as it had been remanded by the Board in April 2008.  

The Board subsequently granted an earlier effective date of October 1, 2002, for the grant of service connection for tinnitus in a December 2010 decision.  That decision was implemented by the RO in a March 2011 rating decision.  In addition, the December 2010 Board decision also reopened the previously denied claim for service connection for a back disability, based on a finding that new and material evidence had been received to reopen the claim.  The newly reopened claim of service connection for a low back disability, and the issues of service connection for GERD with hiatal hernia and diabetes mellitus were remanded in December 2010 for additional development of the record in compliance with the directives of the Joint Motion.  

While those claims were pending at the RO, the RO completed development with regard to the claim of service connection for a skin disability; issued a May 2010 supplemental statement of the case; and, returned the matter to the Board.  However, the Veteran continued to be represented by the American Legion with respect to that issue.  Accordingly, the Board addressed the Veteran's skin disability claim in a separate decision issued concurrently with Board's December 2010 remand.  In that December 2010 decision, the Board reopened the previously denied claim of service connection for a skin disability, and remanded the reopened claim for additional development of the record. 

The RO issued a rating decision in January 2012.  In that decision, the RO granted service connection for a lumbar spine disability, with an initial disability rating of 10 percent assigned from June 18, 2004, and assigned a separate 10 percent disability rating for radiculopathy of the right lower extremity, effective from May 17, 2011.  The record does not show that the Veteran has not disagreed with those determinations.  Therefore, only the issues of entitlement to service connectino for a skin disability, GERD, and diabete mellitus remain on appeal.

As the Veteran is represented by The American Legion with respect to the issue of service connection for a skin disability, that matter is addressed in a separate remand issued concurrently with this remand.  

The appeal is REMANDED to the RO.


REMAND

The Veteran seeks service connection for GERD and diabetes mellitus.  

The Veteran maintains that he developed GERD during service, which was manifested by complaints of chronic heartburn and continuity of symptoms since that time.  He maintains that the disorder had its onset during service, but went undiagnosed by service medical providers, who simply advised him to take Tums and resume his duties.  

Of record is a pre-service private memorandum dated in May 1967 from the Veteran's treating chiropractor who indicated that the Veteran came to his office in January 1965 with various ailments, to include burning and pain in the upper dorsal area as well as stomach or abdominal pains for six months duration.  The chiropractor, Dr. Long, noted that the Veteran's abdomen was generally sore, but with no extremes, and indigestion was often present.  

The Veteran's service medical records are negative for any specific complaints or clinical findings of GERD or hiatal hernia.  However, they show that the Veteran complained of occasional abdominal pain and sought treatment for diarrhea, vomiting, nausea, and tenderness in the lower left quadrant of his abdomen.  The Veteran's February 1971 separation examination noted a denial of a history of frequent indigestion and nausea and the Veteran did not report any other symptoms suggestive of GERD.  

Although the Veteran maintains that he sought treatment for GERD shortly after discharge from service, the first post-service medical evidence of record relating to any gastrointestinal disorder is dated in July 1989.  At that time, the Veteran underwent an upper endoscopy, which revealed symptoms consistent with GERD and a hiatal hernia with reflux.  Subsequent clinical records show continued management of those gastrointestinal conditions.  

At a VA General Medical examination in October 2004, a diagnosis of chronic swallowing disorder, esophageal web, and hiatal hernia was indicated, but the examiner did not opine as to the etiology of the disabilities.  A colonoscopy and upper GI endoscopy were performed in October 2004 because of the Veteran's GERD with dysphasia and "heartburn for the past 15 years."

The Veteran testified at a travel Board hearing in June 2007 that he had no problems whatsoever with GERD or esophageal problems prior to entry into service.  The Veteran further testified that his problems with GERD began in late 1969 or early 1970.  He inquired about it in service, but they just referred to it as heartburn and told him to take some Tums.  The Veteran reported that he first sought treatment after service from Kaiser, as that was his insurance coverage when he was with the Honolulu Fire Department after discharge from service.  

Significantly, the record shows that the Veteran was adopted in 1968 and legally changed his last name, from J.R.S. to J.R.M. at that time.  Thus, at the time he entered service, and throughout service, his name remained J.R.M.  That remained his name until he changed his name back to J.R.S. in 2006.  The record shows that the RO previously attempted to obtain records from Kaiser, but it appears that the search was conducted under the Veteran's birth name of J.R.S., and not the name of J.R.M, which was the legal name of the Veteran during the time period in question when he claims treatment from that provider.  Therefore, the Board finds that another search for records is needed using the name the Veteran used at the time of claimed treatment.

More specifically, in June 2009, the Veteran submitted numerous signed authorization forms to obtain private treatment records dating back to 1971.  In an April 2010 memorandum to file, an RO rating specialist indicated that all letters to the multiple private providers in an attempt to obtain private records identified by the Veteran were returned with no medical records available, as the records were too old and had been destroyed.  However, the RO requested those records under the Veteran's original birth (and current) name of J.R.S.  The Board finds that another search for the records is necessary under the name J.R.M only.  Significantly, the Veteran specifically requested that the searches be conducted under his prior name, and he also provided a copy of his Kaiser insurance card which listed his medical record number and group number for identification purposes.

Although it is ultimately the Veteran's responsibility to provide private treatment records, VAs duty to assist includes making reasonable efforts to obtain records identified by the Veteran in support of his claim.  38 C.F.R. § 3.159 (2011).

At a VA examination in May 2011, the Veteran described the onset of his GERD in 1970 or 1971 when he began to have a sensation when he ate that his chest was bursting open.  The Veteran reported intermittent pain when eating.  The diagnoses included achalasia, hiatal hernia, GERD and esophageal spasm.  The examiner opined that the Veteran's current GERD condition was less likely as not caused by, aggravated by, or a result of in service illness or event otherwise related to military service.  The examiner reasoned that the service medical records at the time of discharge in February 1971 were silent for GERD or any other gastrointestinal problems.  Additionally, the service medical records showed complaints of lower abdominal pain on November 12 and November 13 of 1969.  In June 1970, pain in the left lower quadrant of the abdomen was noted.  Post service treatment records revealed hiatal hernia with GERD in July 1989.  The examiner specifically indicated that the review of current medical literature defines GERD as a condition that develops when the reflux of stomach contents causes troublesome symptoms or complications; and, the cardinal symptoms associated with GERD are heartburn and regurgitation.  The examiner further noted that the Veteran's symptoms while on active duty do not give credibility that they were the onset of his GERD, because, his symptoms and complaints of abdominal pain, diarrhea, vomiting, nausea, and left lower quadrant tenderness were at least as likely as not a viral gastroenteritis condition, as opposed to the onset of GERD.  

In July 2012 correspondence, the Veteran's representative argued that the VA examination of May 2011 was inadequate for rating purposes.  The representative argued that the VA examination report was inadequate because the VA examiner made improper findings or provided inadequate rationales for the conclusions.  More specifically, the Veteran's attorney argues:

The VA examiner opined that it was less likely as not that [the Veteran's] GERD was a result of his military service.  The examiner stated that GERD's cardinal symptoms are heartburn and regurgitation and that the Veteran's symptoms in service "do not give the credibility that they were the onset of his GERD."  The enclosed article from Web MD, however, states that the primary GERD symptoms are (1) heartburn; (2) regurgitation; and, (3) nausea.  [the Veteran] experienced nausea while in service, yet the VA examiner failed to discuss this fact.  

Moreover, the VA examiner failed to provide any rationale for his opinion that [the Veteran's] in-service symptoms were as "least as likely as not" a viral gastroenteritis condition as opposed to the onset of GERD.  

Because the VA examiner failed to properly consider all the symptoms of GERD and failed to provide adequate rationale for his medical opinion, the examination report is not adequate and must (sic) be relied upon.  

In addition, the VA examiner failed to comply with the remand instructions.  The Board specifically required the examiner to provide a medical opinion as to whether the GERD was "caused by or aggravated by his in-service treatment for gastrointestinal problems" or "otherwise related to his military service."  The examiner opined that the Veteran's claimed GERD is less likely as not "caused by, aggravated by or a result of in-service illness or event otherwise related to his military service."  (emphasis added.)  As explained in the attached medical article from Web MD, GERD can be caused by several factors, to include large meals, exercise, medications, etc.  Although the VA examiner opined that the in-service symptoms were not the onset of GERD he failed to provide any medical opinion as to whether the in-service treatment or exercise could have been the cause of GERD.  

Although the Board does not entirely agree with the accredited representative's analysis and argument, additional development of the record is nevertheless necessary in this case.  According to the 1967 private memorandum prepared by Dr. Long, it appears that the Veteran may have had a heartburn or indigestion disorder prior to entry into service.  No current examiner has considerted that evidence.  If it is determined that the Veteran clearly and unmistakably had a pre-existing gastrointestinal disability, then a VA examiner must opine as to whether any pre-existing gastrointestinal condition was clearly and mistakably permanently aggravated during service beyond the natural progression of the disease.  38 C.F.R. §§  3.304, 3.306 (2011).

Finally, because the Veteran's attorney believes that the May 2011 examination was inadequate, he should be reexamined so that an examiner can address the attorney's concerns.  

The Veteran maintains that his diabetes mellitus is related to herbicide exposure from loading the chemical barrels filled with herbicide agents on and off of the planes he worked on.  Additionally, the Veteran maintains that he cleaned the planes from which the herbicide agent was sprayed, and believes he was exposed to the herbicides in that capacity as well.  

At his hearing in June 2007, the Veteran testified in detail as to the various fluids that he came in contact with during his cleaning duties on aircraft in Hawaii.  

The Veteran neither contends, nor does the evidence otherwise show, that he had qualifying service in Vietnam or Korea.  Accordingly, he is not presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii) (2011).  Nevertheless, as noted by the parties in the Joint Motion, the Veteran may still be granted service connection for diabetes based on direct herbicide exposure.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2011). 

Here, the Veteran asserts that he was directly exposed to herbicides while serving as an aircraft mechanic in Hawaii.  Specifically, he contends that the aircraft he cleaned and repaired were used to spray and transport herbicide agents in Vietnam.  Additionally, the Veteran maintains that he was not given protective clothing and, consequently, had extensive contact with the herbicide agents. 

In support of his claim, the Veteran has provided a series of articles and lay statements that address the use of herbicide agents outside of the Republic of Vietnam during the Vietnam era.  He also has submitted a lay statement from a fellow service member, who indicated that he had worked with the Veteran in Hawaii loading barrels labeled "herbicide" onto aircraft and then cleaning out the aircraft after the barrels had been dispensed in Vietnam. 

To further bolster his claim, the Veteran has indicated that, in February 2005, he underwent a VA Agent Orange Registry Examination and was informed by a VA physician that diabetes mellitus was an "Agent Orange-related" condition for which he should file a claim for service connection, based on his account of having worked extensively around herbicides in service.  The Veteran has also submitted a November 2006 written statement from a VA physician's assistant, who corroborated the Veteran's account of in-service herbicide exposure and indicated that the Veteran had been diagnosed with and prescribed oral medications for diabetes mellitus since February 2005.

Preliminary attempts to verify whether the Veteran was exposed to Agent Orange during service through the National Personnel Records Center (NPRC) produced negative findings.  The subsequently submitted the Veteran's reports of exposure, including approximate dates, location, and nature of the exposure via email for a review of the Department of Defense's inventory of herbicide operations to determine whether herbicide was used as alleged.  In a March 2011 email response, the following was noted:  

The Department of Defense documents and US Air Force historical writings did not provide any evidence that aircraft used in Vietnam to conduct tactical Agent Orange herbicide spraying operations had any contact with air basis in Hawaii.  Agent Orange and other tactical herbicides manufactured in the US were shipped directly to Vietnam by merchant ships.  There is no evidence that any tactical herbicides were stored on Hawaii for use in Vietnam.  However, the Department of Defense has reported that, between May 1967 and June 1968, several small scale tactical herbicide tests were conducted in remote forest game refuges on Kauai Island near the Hawaii Agricultural Experimental Station.  These did not involve US military personnel based on the Hawaiian Islands.  Herbicide spraying operations in Vietnam were conducted between 1962 and early 1971 and code named "Operation Ranch Hand."  They involved a number of C-123 twin engine cargo aircraft fitted with spray nozzles.  These planes were based in Vietnam, primarily in the Saigon area, and did not fly out of the country for maintenance or "cleaning."

Subsequently, the RO submitted a request to JSRRC to determine whether any United States aircraft that were used to spray and transport herbicide agents in Vietnam were cleaned and maintained at naval installations in Hawaii between September 1967 and March 1971.  In a response that was printed in April 2011, JSRRC indicates a review of the 1967-1971 command histories submitted by the Naval Air Station at Barbers Point, Hawaii.  According to the report, these histories document that the Naval Air Station at Barbers Point serviced thousands of incoming aircraft each year.  Additionally, JSRRC indicated a review of the Aviation Historical Summary outlining the history of Fleet Tactical Support Squadron Twenty-One (VR-21), covering the period of April 1, 1966, to December 31, 1969.  The summary documents that VR-21 made hundreds of flights into South Vietnam in support of Southeast Asian operations.  The airfield names and locations were not listed, nor was the cargo described.  In addition, the publication "Operation Ranch Hand - the Air Force and Herbicides in Southeast Asia 1961-1971" was also reviewed.  That publication documented that UC-123 providers conducted the majority of herbicide spraying missions in Vietnam.  The publication also documents that in 1961 six herbicide spraying UC-123 providers en route to Vietnam stopped at Hickam Air Force Base in Hawaii.  However, the aircraft stored fuel in the herbicide tanks in order to reach their destination.  The publication does not indicate that herbicide spraying aircraft were serviced at Naval Air Station, Barbers Point.  

At a May 2011 VA examination, the Veteran reported that he was first treated for his diabetes at VA after he was diagnosed in 2004.  The examiner opined that the Veteran's diabetes mellitus was less likely as not caused by, aggravated by, or a result of in service event or otherwise related to his military service.  The examiner relied on the email information cited above and the information received from JSRRC, and indicated that the Veteran's claims file did not provide any evidence that aircraft used in Vietnam to conduct tactical herbicide spraying operations had any contact with air bases in Hawaii.  The examiner also noted that the Veteran did not serve in Vietnam, and indicated that the Veteran's primary care doctor who agreed with the Veteran's own statement that exposure to herbicide agents outside of Vietnam caused his diabetes did not provide any rationale or clinical medical literature to substantiate that opinion.  Finally, the examiner noted that there was no presumption of herbicide use at the Veteran's Air Base in Hawaii.

In July 2012 correspondence, the Veteran's accredited representative argues that the VA examination of May 2011 is inadequate for rating purposes; and, more specifically, that the RO failed to comply with the Board's remand instructions.  The Veteran's attorney argues that the VA examination report is inadequate because although the examiner opined that the Veteran's diabetes mellitus was not caused by or aggravated by the herbicide exposure, he provided no medical opinion as to whether the diabetes mellitus was otherwise related to military service.  

In light of the foregoing, another opinion should be obtained to determine whether the Veteran's diabetes mellitus was a result of any disease, injury or incident in service, not limited to, claimed Agent Orange exposure.  

Accordingly, the case is REMANDED for the following action:

1.  Request authorization form the Veteran and request all records pertinent to the Veteran's claims on appeal from those facilities under the name J.R.M, the Veteran's legal name during the time period for which the records are sought.  Additionally, in an attempt to aid with the Kaiser records request, submit the photocopied information provided by the Veteran of his Kaiser insurance card located in the record.  

2.  Schedule the Veteran for a VA examination by an appropriate physician to assess the etiology of any current gastrointestinal disability to include GERD with hiatal hernia.  The examiner should review the claims file and should note that review in the report.  The examiner should provide a rationale for the opinion and reconcile it with all relevant evidence of record, including the pre-service 1967 memorandum showing complaints of indigestion and heartburn.  The examiner must also consider the service medical records, showing occasional abdominal pain and treatment for diarrhea, vomiting, nausea, and lower left quadrant tenderness, and the post-service medical records showing a July 1989 diagnosis of GERD with hiatal hernia and reflux and subsequent treatment for gastrointestinal symptoms.  The VA examiner should also consider the Veterans assertions that his GERD symptoms went undiagnosed in service and any additional lay evidence regarding a continuity of symptomatology since service.  The VA examiner should also consider the statements of the post service physicians who treated the Veteran for gastrointestinal disorders.  Additionally, the VA examiner should consider the Veteran's assertions that his GERD began during service and has continued since that time.  Specifically, the VA examiner's opinion should address the following: 

a)  State whether there is clear and unmistakable evidence that that the Veteran had a preexisting gastrointestinal disability, including but not limited to GERD or hiatal hernia, and if so, whether the evidence shows that it was clearly and unmistakably aggravated (permanently worsened) during service beyond the natural progression of the disability.  

b)  State whether it is at least as likely as not (50 percent or greater probability) that the Veteran's GERD had its onset during service, or is otherwise related to any injury, disease or event in service, to include whether it is at least as likely as not (50 percent or greater probability) that the Veteran's GERD was caused or aggravated by his in-service treatment for gastrointestinal problems (abdominal pain, diarrhea, vomiting, nausea, and lower left quadrant tenderness).  Please opine as to whether the Veteran's report of nausea in service was as likely as not a symptom of GERD, or whether it may have led to GERD or hernia.  

c)  With regard to the Veteran's diabetes, please opine as to whether the Veteran's diabetes is as likely as not related to any event, disease or injury in service, irrespective of any herbicide exposure.  

3.  Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

